Citation Nr: 1014133	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-36 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an earlier effective date, prior to March 21, 
2006, for the grant of individual unemployability due to 
service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to 
January 1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
TDIU, effective March 21, 2006.


FINDINGS OF FACT

1.  There was no claim, formal or informal, for TDIU benefits 
filed before July 25, 2006.

2.  The preponderance of the medical and other evidence of 
record is against a finding of unemployability due to 
service-connected disabilities prior to March 21, 2006.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 21, 
2006, for the award of TDIU benefits are not met.  38 
U.S.C.A. §§ 5101, 5107, 5110 (West 2002) ; 38 C.F.R. §§ 
3.151, 3.157, 3.340, 3.341, 3.400, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16.

TDIU may be assigned where the schedular rating is less than 
total when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  If there is only one such disability, this 
disability shall be ratable at 60 percent or more and that, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  For purposes of a total rating based 
on individual unemployability, disabilities affecting a 
single body system such as the digestive system will be 
considered one disability.  38 C.F.R. § 4.16(a).  If the 
above percentages are not met, the Veteran's claim may still 
be referred to the Director, Compensation and Pension Service 
for an extraschedular rating, when the evidence of record 
shows that Veteran is "unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities." 
38 C.F.R. § 4.16(b).

The effective date for an increased rating for disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred if a claim is received within 1 year from such date; 
otherwise, the effective date is the date of receipt of the 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  A 
TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

VA recognizes formal and informal claims.  A formal claim is 
one that has been filed in the form prescribed by VA.  See 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a) (2009).  An informal 
claim may be any communication or action, indicating an 
intent to apply for one or more benefits under VA law.  
Thomas v. Principi, 16 Vet. App. 197 (2002); see 38 C.F.R. §§ 
3.1(p), 3.155(a) (2009).  An informal claim must be written, 
and it must identify the benefit being sought.  Rodriguez v. 
West, 189 F. 3d. 1351 (Fed. Cir. 1999); Brannon v. West, 12 
Vet. App. 32 (1998).

II.  Analysis 

The Veteran contends that he is entitled to an effective date 
earlier than March 21, 2006, for the award of TDIU.  
Specifically, he requests an effective date dating back to 
2001, when he left his job as a Correctional Officer.  The 
evidence of record shows that the Veteran left his job in 
2001 due to non service-connected neck and back disabilities.  
For the reasons set forth below, the Board concludes that an 
earlier effective date is not warranted.

The Veteran filed a claim for TDIU benefits which was 
received at the RO on July 25, 2006.  There is no document of 
record prior to that date that may be reasonably construed as 
a claim for TDIU benefits.  38 C.F.R. §§ 3.151(a), 3.155(a).  
The Veteran's TDIU benefits were awarded effective March 21, 
2006, prior to the date of receipt of the Veteran's claim for 
TDIU on July 25, 2006.  Under 38 C.F.R. § 3.400(0)(2), it is 
necessary to determine whether prior to March 21, 2006, the 
Veteran's inability to follow a substantially gainful 
occupation became factually ascertainable.

In the February 2007 rating decision on appeal, the RO 
granted service connection for PTSD and assigned a 70 percent 
rating effective May 19, 2004.  In July 2006, the Veteran's 
Licensed Professional Counselor (LPC) stated that the Veteran 
was incapable of holding down a job due to his service-
connected PTSD.  The RO granted a 70 percent rating from May 
19, 2004, the date of the Veteran's claim for PTSD.  

However, while the Board attempted to provide the Veteran 
with a TDIU rating that dates back to May 19, 2004, the 
evidence of record at that time clearly shows that the 
Veteran was not working due to his neck and back disabilities 
and that his PTSD symptoms affected him socially but not 
occupationally.  At the outset, the Board acknowledges that 
case law provides that "a request for TDIU, whether 
expressly raised by a veteran or reasonably raised by the 
record, is not a separate claim for benefits, but rather 
involves an attempt to obtain an appropriate rating for a 
disability or disabilities, either as part of the initial 
adjudication of a claim or, if a disability upon which 
entitlement to TDIU is based has already been found to be 
service connected, as part of a claim for increased 
compensation."  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Nonetheless, although the Veteran's retirement disability was 
approved in February 2003 and shows that he was found 
incapacitated for his duties as a Correctional Officer, the 
reports also shows that his disability was based upon his 
nonservice-connected back and neck disorders.  A November 
2003 VA examination report and treatment records dated in 
September 2004 show that the Veteran left his job after he 
slipped and fell and sustained cervical and back injuries.  A 
VA examination dated in August 2005 noted that his PTSD 
symptoms were social but not occupational.  The examiner 
stated that PTSD added to the stress of the Veteran's work 
but he retired due to his head and neck injuries.  The first 
medical evidence of the Veteran not being able to work is the 
July 2006 medical note where the Veteran's LPC states that he 
is incapable of maintaining a job due to his PTSD.  As such, 
no earlier date for TDIU may be assigned due to PTSD 
symptomatology.

The February 2007 rating decision also increased the service-
connected migraine headaches to 50 percent effective March 
21, 2006.  The Veteran received a VA examination in November 
2006, showing that his migraine headaches preclude employment 
and that the headaches have not worsened since his last VA 
examination in July 2006.  The inference is that since the 
Veteran was unemployable in November 2006 and his condition 
had not changed since July 2006 that he was also unemployable 
in July 2006 due to migraine headaches.  The RO assigned the 
effective date from March 21, 2006, the date the VA received 
the Veteran's claim for migraine headaches.  Therefore, the 
effective date for TDIU is the date the Veteran's headaches 
precluded him from employment.  

There is no evidence that the Veteran was unemployable due to 
his service-connected disabilities prior to March 21, 2006.  
TDIU will only be awarded when employment is precluded based 
on service-connected disabilities alone.

After a review of the evidence of record, the Board finds 
that for the one year period prior to receipt of the 
Veteran's TDIU claim, it is not factually ascertainable that 
the Veteran was unable to obtain or maintain substantially 
gainful employment due to service-connected disabilities.  No 
medical opinion was on file stating that the Veteran's 
service-connected disabilities alone were the reason for his 
unemployability.  Furthermore, while the Veteran met the 
numerical criteria set forth above prior to March 21, 2006, 
the Veteran's medical records do not show that he was 
unemployable due to his service-connected disabilities.  The 
records prior to the March 21, 2006 effective date show that 
the Veteran had difficulty working due to his PTSD and 
retired from work due to neck and back disabilities.

The Board notes that it is bound in its decisions by the 
regulations of the Department, instructions of the Secretary 
and precedent opinions of the General Counsel of the VA.  38 
U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2009).  
The medical evidence establishes that an effective date 
earlier than March 21, 2006, for the assignment of TDIU is 
not warranted.  Thus, the Veteran's claim for an earlier 
effective date is denied.

III.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO. 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In this case, a notice letter was issued in August 2006, 
prior to the initial adjudication of the claim.  The letter 
notified the Veteran of what information and evidence must be 
submitted to substantiate the claim for TDIU.  The 2006 
letter also informed the Veteran that a disability rating and 
an effective date for the award of benefits would be assigned 
if TDIU is granted.   

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist the Veteran in the development 
of his claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  Service treatment records and the identified 
post-service medical records have been obtained.  The Veteran 
was also afforded VA examinations in connection with his 
claims for PTSD, migraine headaches, feet, acne, tinnitus and 
hearing loss.  The VA examinations were adequate, as the 
examiners provided adequate reasons and bases for their 
findings and opinions based on the evidence including the 
Veteran's statements.
 
In sum, the Board finds that VA has satisfied its duties to 
notify and to assist the Veteran in this case.  No further 
assistance to the Veteran with the development of evidence is 
required and the evidence of record provides sufficient 
information to adequately evaluate the claim.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).





ORDER

Entitlement to an earlier effective date, prior to March 21, 
2006, for the grant of TDIU is denied.  



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


